Citation Nr: 1302466	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to waiver of recovery of overpayment in the amount of $29,410.80, to include the question of whether the indebtedness was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination by the Committee on Waivers and Compromise (COW) issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the Veteran's request for a waiver of recovery of overpayment in the amount of $29,410.80.  

Historically, in May 2008, the VA RO in Roanoke, Virginia, proposed to reduce the Veteran's compensation payments to the 10 percent rate based on receipt of notification that he had been incarcerated since May 22, 2007, after conviction for a felony.  See 38 U.S.C.A. § 1114(a) (2012).  Thereafter, in August 2008, the Roanoke RO notified the Veteran that it had decided to reduce the Veteran's payments to the 10 percent rate effective as of July 22, 2007, reducing his monthly payment from $2,527.00 to $117.00.  

Also in August 2008, under separate cover, the Roanoke RO notified the Veteran that an overpayment in amount of $29,410.80 had been created, and that he had a right to request a waiver of recovery of the overpayment.  The Veteran had previously requested a waiver of the overpayment, which was received in June 2008, and this waiver was referred for adjudication to the VA RO and Insurance Center in Philadelphia, Pennsylvania.  In November 2008, the COW denied the Veteran's request for a waiver.  The Veteran then perfected an appeal to the Board from that determination. 

As discussed below, the Veteran also disputed the validity of the debt itself, which has not yet been addressed by the RO.  This question is inextricably intertwined with the question of entitlement to a waiver of any overpayment.  Therefore, the case must be remanded.

The Board observes that, in July 2010, the Roanoke RO proposed to correct a payment error, noting that the Veteran had been receiving more than the 10 percent rate to which he was entitled during incarceration, as indicated in the August 2008 determination discussed above.  The Roanoke RO proposed to reduce the monthly payment from $263.00 to $123.00 effective as of December 1, 2008.  Thereafter, in September 2010, the Roanoke RO notified the Veteran that it had decided to reduce the payments to $123.00 effective as of December 1, 2008, and that an overpayment had been created.  He was to be notified under separate cover of the overpayment and the procedures for appealing that decision.  The Veteran disputed the proposed reduction in July 2010, but there is no indication of an appeal from the final determination, or a request for a waiver of recovery of the overpayment, after the September 2010 final determination.  As such, any issue pertaining to this second calculated overpayment is not before the Board.

Additionally, the Board notes that the Veteran submitted a VA Form 21-22 changing his representative from Disabled American Veterans to the Virginia Department of Veterans Affairs in February 2011.  However, this was received more than 90 days after this issue was certified for appeal on September 30, 2009.  Moreover, there has been no motion to change the representative for this appeal, or allegations of good cause for such a change.  See 38 C.F.R. § 20.1304(b) (2012) (requiring the appellant to demonstrate upon motion that there was good cause for the delay in requesting a change of representation where the request is received more than 90 days after certification to the Board).  Accordingly, Disabled American Veterans remains the representative for the purposes of this appeal.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents in the claims process.  The paperless claims file contains several documents that are pertinent to the Veteran's claims, and this evidence should be reviewed upon remand  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran has clearly requested a waiver of the overpayment in this case, he has also disputed the validity of the debt itself on several occasions.  In letters dated in June 2008, prior to the final decision in August 2008 that reduced the benefits and led to the overpayment, the Veteran asserted that he previously wrote VA and received no response, and that he did not receive the benefits because the money was stolen by his former power of attorney.  Thereafter, in letters received in October 2008, December 2008, and June 2009, the Veteran continued to assert that he never received the VA payments because the money was stolen from his checking account by his former power of attorney.  He also asserted in December 2008 that his power of attorney did not return the funds to VA as he instructed.  In June 2009, the Veteran further asserted that he notified VA of his incarceration, but there may have been problems with his mail because of the jail's refusal to acknowledge his name as Latif Rashed for a period of time.  

A debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314(b) (West 2002); 38 C.F.R. § 1.911(c)(1) (2012); VAOPGCPREC 6-98.  When a waiver of indebtedness is requested, a threshold determination must be made as to the validity of the debt, when the debt is disputed, before determining if a waiver is warranted.  In other words, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  

The Board notes that the May 2009 statement of the case concerning waiver of the overpayment addressed the Veteran's assertions that the money was stolen from his account.  However, it did not notify the Veteran of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself, to include the Veteran's assertions that he notified VA as to his incarceration.  Since the issue of the validity of the debt has not been formally adjudicated by the RO, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  As such, this case must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and readjudication of the request for overpayment.

Additionally, VA must have accurate and current financial information in order to weigh the equities of any claim for waiver of indebtedness.  Consequently, if the RO finds that the underlying debt is valid, an updated Financial Status Report (FSR, VA Form 5655) should be obtained from the Veteran before the COW issues a determination as to whether waiver of recovery of any overpayment is warranted.  It is one of the Veteran's primary contentions that requiring him to repay the overpayment would result in undue financial hardship.  The potential for the imposition of an undue hardship is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2012).  The Board therefore believes that an updated FSR is also critical to the resolution of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the preliminary issue of whether the overpayment of compensation was properly created (i.e., the validity of the debt).  See 38 C.F.R. § 1.911(c)(1); VAOPGCPREC 6-98; VAOPGCPREC 2-90.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.  

2.  If the overpayment is found to be valid and properly created, the RO should request the Veteran to complete an updated Financial Status Report (FSR, VA Form 5655), with supporting documentation as deemed appropriate.  All information received should be associated with the claims folder.   

3.  Thereafter, if an overpayment is found to be valid and properly created, the COW should again review the record and reconsider the request for a waiver of overpayment.  

4.  If the determination is unfavorable with regard to (a) the validity of the debt or (b) the request for waiver of overpayment, a Supplemental Statement of the Case (SSOC) should be issued to the Veteran and his representative addressing all pertinent laws, regulations, and evidence of record.  A reasonable time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

